Case 2:19-cr-00219-MJH Document 36-4 Filed 08/16/19 Page 1of1

COMMUNITY COLLEGE
OF ALLEGHENY COUNTY

South Campus

1750 Clairton Road (Rt. 885)
West Mifflin, PA 15122-3097
Ph: 412.469.1100

ccac.edu

 

November 8, 2018

Mustafa Alowemer

Pe
Pittsburgh, PA

Dear Mustafa,
Congratulations on your acceptance to the Community College of Allegheny County!

We are delighted you have chosen CCAC as a path to your personal and professional
goals. Our dedicated faculty is committed to providing you with the skills and knowledge
you will need for today’s changing work force. We congratulate you on your
accomplishments to date and look forward to you joining our campus community.

You have been accepted in the Current High School Student program for the Fall 2019 -
August through December semester. An email has been sent to you outlining the steps

necded to complete the enrollment process. Please follow those steps but feel free to ask
for assistance along the way.

Your CCAC Student ID number is JJ. Please keep this number in a safe place and
refer to it when you contact us regarding your student record.

Again, congratulations on your acceptance to the Community College of Allegheny
County! If you have any questions, please feel free to contact the Office of Admissions at
the campus of your choice where our goal is your success.

Sincerely,
Kristin Spiker Elizabeth Strenkowski Rhena McCaskill Brenna Jones
Director, Admissions Director, Admissions Director, Admissions Director, Admissions

Allegheny Campus Boyce Campus North Campus South Campus

 
